Citation Nr: 1130801	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-36 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under of 38 U.S.C.A. § 1151 for additional disability to the right eye due to January 6, 2004 VA surgical treatment. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2006, a statement of the case was issued in September 2007, and a substantive appeal was received in October 2007.  

In May 2011, the Veteran testified before the undersigned at a Board hearing held at the local RO in Houston, Texas.  A transcript of the hearing has been incorporated into the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The January 6, 2004 VA surgical treatment was not productive of any additional disability to the Veteran's right eye.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation benefits for additional disability to the right eye claimed to be the result of January 6, 2004 surgical treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a November 2005 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits. In this case, the RO provided VCAA notice to the Veteran in November 2005, which was prior to the April 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, a March 2006 VCAA letter gave notice of the types of evidence necessary to establish a disability rating and effective date.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and has not been prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records, statements from private physicians, lay statements, a VA opinion regarding standard of care, a VA examination report and Board hearing testimony.  At the Board hearing, the Veteran indicated that he had additional surgery on the left eye in July 2009 by a private physician.  However, as these records do not address the right eye and the January 2004 surgery, the Board finds that they are not pertinent to the claim.  Significantly, the Veteran has not submitted any authorizations or requests for any additional private treatment records to be obtained.  The RO has requested all records authorized by the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded a VA examination in July 2010.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  For reasons hereinafter explained, the Board finds that the examination was adequate and a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

Factual Background

The Veteran filed his current claim for compensation in May 2004.  In his claim, various statements of record and at the Board hearing, he described undergoing laser treatment for his right eye.  He recalled that the VA clinician referred to water damage on the ceiling of the clinic and indicated to the Veteran's wife that the laser equipment itself had been damaged by the water.  He also stated that during surgery, the examiner banged the laser on his hand as well as the wall.  After the surgery, he reported experiencing right eye pain what he described as total blindness.  In support of his claim, the Veteran also submitted a statement from his wife who reiterated that the clinician told her that the surgery would have to be rescheduled due to water damage to the laser.  She claimed that the Veteran had been in pain ever since the surgery.  

In an April 2006 statement, the Veteran again reported that during the surgery, the examiner "banged the laser" on his hand several times as well as the wall.  He asserted that when the examiner used the laser on his eye, it was extremely painful.  Subsequently, the examiner told the Veteran's wife that the laser had water damage.  The Veteran then reported that he was seen one or two days later in the emergency room for his eye.  He reiterated his believe that his right eye blindness was due to the January 2004 surgery.  

At the May 2011 hearing, the Veteran again repeated his contentions that something was wrong with laser equipment at the January 2004 surgery due to water damage.  He reported that he was blind the next day.  He also indicated that subsequent eye drops for glaucoma hurt his eyes.  The Veteran further stated that the examiner banged the laser equipment on his hand as well on the wall and floor.  

By way of background, the Veteran first sought VA medical treatment for his eyes in August 2002.  He complained about floaters in his left eye (OS) that had evolved into cobwebs and that he had experienced slowly progressive loss of vision in his right eye (OD) for the past two years.  The Veteran also reported that he had never sought prior medical help.  Following an objective examination, the clinician found early cataract in both eyes (OU) and in the right eye (OD) was vitreous condensation, (?) old VH (vitreous hemorrhage) overlying the macula.  In an addendum dated the same day, the VA clinician added the right eye had an apparent history of PDR (proliferative diabetic retinopathy), which was then inactive.  Laser treatment, referred to as PRP (pan retinal photocoagulation) was immediately suggested for the left eye due to active PDR.  In September 2002 the vision for the right eye was measured as 20/100, though the left eye was 20/50.  

In December 2002, more than one year prior to the attempted laser surgery, the Veteran's right eye (OD) was determined to have ischemic foveal nonperfusion, consistent with decreased vision.  Because he now had foveal nonperfusion in the right eye, he was not a candidate for CE/IOL (cataract extraction with intraocular lens placement).  The Veteran was given a new spectacles prescription and he was asked to return in four months.  

Following other evaluations, the Veteran returned in September 2003.  His right eye was again assessed as having PDR with 1 HRC.  The VA clinician, who was to be the VA clinician for the January 2004 laser surgery, found that the Veteran did not yet have 3 HRC, but that he would eventually need PRP (laser surgery) for his right eye.  The VA clinician added that his right eye should be monitored closely.  The left eye had already undergone the laser surgery and the left eye's proliferative and nonproliferative changes were regressing.  

In October 2003, the Veteran returned for an evaluation and reported he was unhappy with his glasses and did not feel his vision had been good since last laser surgery.  The visual acuity for the right eye was measured as 20/70+, with the notation that it had previously been 20/80+.  After the examination, his right eye was assessed as having PDR with NVD (neo-vascularization of the optic disc).  The Veteran was referred for the laser surgery (PRP).  In December 2003, the Veteran was approved for the laser surgery.  In the handwritten notes by the clinician, the Veteran's uncontrolled diabetes mellitus was noted, as well as the PDR.  

On January 6, 2004, the Veteran signed a consent form.  The procedure was entitled laser photocoagulation of the retina.  The purpose was to use laser light energy to treat the retina in an attempt to preserve or improve central vision.  By signing the form, the Veteran acknowledged that he had been informed that there was a risk of total or partial loss of vision, local discomfort, hemorrhage (bleeding in the eye), and glaucoma (elevated eye pressure).

The January 6, 2004, surgery report indicated that PRP was initiated; however the pupil was not dilated enough, and after another attempt, there was poor peripheral view.  After a third lens, the clinician still had a difficult view, and as no other standard lens was available, considering the "difficulty" and "inefficiency," the VA clinician made the decision to reschedule.  

A February 2, 2004, VA eye clinic record noted that the clinic had called the Veteran to reschedule his laser surgery, which had by this point been rescheduled twice already.  He reported that the laser had "messed up" his eye and he would not go through it again.  He reported that his eye was red and painful.  The technician requested that he come in for an evaluation, especially to determine if there was an infection or inflammation after the laser.  

The record also contains a VA treatment report dated the next day, February 3, 2004, labeled an endocrinology note, wherein the Veteran reported for instructions for taking insulin.  The report noted his pain level was zero (0) and that he was alert, oriented, ambulatory and NAD (no acute/apparent distress).  Again his diabetes was referred to as uncontrolled and the Veteran admitted to some medicine non-compliance.  There was no complaint of having been blinded and put in pain the month before.  

The Veteran did not return to the VA eye clinic for five months, until May 2004.  He was listed as lost to follow-up.  He also claimed he had returned to the eye clinic in February 2004, but waited "too long" and left without being seen.  He presented wearing an eye-patch over his right eye, reporting that light gave him headaches.  He also reported right eye pain for months and that vision dropped following laser surgery.  The VA clinician noted no light perception (NLP) in the right eye.  Cataracts were also found in both eyes.  The impression was neovascular glaucoma in the right eye with complete loss of optic nerve and uncontrolled pressure.  Handwritten notes noted that the Veteran attributed his decrease in visual acuity to the laser surgery; however the VA clinician attributed it to the NVG (neo-vascular glaucoma).  Following an examination, the impression was advanced (end stage) NVG, secondary to proliferative diabetic retinopathy with secondary optic atrophy.  The pain was related to elevated intra-ocular pressure (IOP) that was sustained.  To control that pressure, the VA clinician indicated additional laser surgery (PRP) may be required.  Noting that the Veteran's HbA1c was abnormal in November 2003, prior to the laser surgery, the VA clinician prescribed medication and recommended that the Veteran get his blood sugar under control.  

A July 2004 eye evaluation noted the Veteran still had no light perception in the right eye and the IOP was still high.  The Veteran was in some discomfort.  

In September 2004 the Veteran returned for an evaluation of the IOP and for a dilated fundus examination (DFE).  There was still no light perception in the right eye and the neo-vascular glaucoma remained.  The VA clinician also noted the Veteran was not using the medication as prescribed.  The Veteran had no significant pain.  It was noted that the Veteran was very afraid of additional laser given the outcome in the right eye.  The VA resident considered whether the Veteran may have been legally blind in both eyes.  A December 2004 low vision note reported that the Veteran was not legally blind because his acuity was better than legal blindness.  However, by a May 2005 evaluation, the Veteran was determined to be legally blind.  

Following the Veteran's filing of a civil claim seeking damages under the Federal Tort Claim Act in April 2006, the claims file was sent to the Chief of Eye Service at a different VA medical facility for his review and opinion.  The VA physician opined that the standard of care was met and that the Veteran's difficulties reflected his either unwillingness or inability to manage his diabetes.  The laser procedure on January 6, 2004 was done appropriately.  The surgery report noted the clinician's poor view and that the VA clinician had stopped the procedure out of patient safety concerns.  Further, the Veteran had himself materially affected his care by not returning for a follow-up.  The VA ophthalmologist also noted that the Veteran was non-compliant with his medication.  The opinion included the observation that the Veteran was legally blind on the basis of field, not visual acuity.  The visual field in the Veteran's right eye represented a save with the laser having preserved central vision.  The opinion concluded by noting that the Veteran was a significantly non-compliant diabetic with multiple risk factors who ignored his diabetes and failed to follow-up.  The care given by the various VA specialists met or exceeded the standard and the examiner found no significant fault with any care given.  

In support of his claim, the Veteran submitted May and June 2007 private opinions from two different examiners.  The May 2007 statement, from Dr. B., included the then current assessment of the right eye (neo vascular glaucoma) and the statement that the patient "reports" he lost all visual acuity (VA) after laser treatment at the VA hospital approximately two years ago.  The June 2007 statement from Dr. M noted that the Veteran had been seen in the private physician's office for an evaluation and treatment for the diabetic retinopathy.  Dr. M stated that "right eye due to faulty laser cannot be repaired."  The physician also noted the Veteran was scheduled to undergo laser surgery for his left eye that July 2007.  

The Veteran was afforded a VA eye examination in July 2010.  The claims file was reviewed.  The examiner reported that the Veteran still had poor blood sugar control.  The examiner noted that despite seeking private eye treatment in 2007 with Dr. M, the Veteran continued to bleed (hyphema) in the right eye with uncontrolled neovascular glaucoma, which was considered end stage sequelae of the severe proliferative diabetic retinopathy that was present in both eyes prior to any laser treatment.  The examiner found the blindness in the Veteran's right eye was not as likely as not due to the laser treatment received at the VA.  The examiner continued that the right eye blindness was as likely as not due severe end stage PDR and neovascular glaucoma itself and treatment sequelae necessary in an attempt to control the severe nature of the proliferative diabetic retinopathy disease.

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

Laws and Regulations

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In analyzing claims under 38 U.S.C.A. § 1151, it is important to note that the law underwent revision effective October 1, 1997.  In this case, the Veteran filed his section 1151 claim in May 2004.  Accordingly, the post-October 1, 1997 version of the law and regulation must be applied.  See VAOPGCPREC 40-97.  In pertinent part, the current version of 38 U.S.C. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

Pursuant to 38 C.F.R. § 3.361, to determine whether an additional disability exists within the meaning of section 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b). (emphasis added).

Again, after the additional disability element has been met, 38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  Proximate cause is that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the injury would not have occurred.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  An "intervening cause" is one that comes between the initial force or cause and the injury.  Black's Law Dictionary, 1225 (6th ed. 1990).

In establishing causation, it must be shown that (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Analysis

Based on the evidence of record, the Board finds that the Veteran did not incur an additional disability to his pre-existing right eye PDR (proliferative diabetic retinopathy) disorder as a result of the January 6, 2004 laser surgery, which was never completed.  The medical evidence of record does not show a diagnosis of any additional disability of the Veteran's right eye after the surgery was attempted, though in time, the Veteran's right eye continued to deteriorate and glaucoma was found five months later in May 2004.  The Board notes the Veteran's well-documented vision history, starting from when he first sought medical treatment for his eyes in August 2002, and that of his diabetes mellitus, repeatedly referred to in the VA treatment records as uncontrolled.  Prior to the attempted procedure in January 2004, the Veteran's right eye already had both PDR and neo-vascularization of the optic disc (NVD).  The January 2004 laser surgery report recorded that the clinician was unable to get a clear sight into the Veteran's eye and after several attempts with different lens, stopped the procedure.  Importantly, the 2006 opinion by the VA Chief of Eye Service could not identify an additional disability incurred to the Veteran's right eye as the Veteran had never returned for follow-up and the opinion could not identify evidence of carelessness, negligence or lack of proper skill or errant in judgment in the care rendered.  Moreover, after reviewing the claims file and examining the Veteran, the highly probative July 2010 VA examination determined that the Veteran's right eye blindness was not due to the January 6, 2004 laser surgery, but rather severe end stage PDR and neovascular glaucoma.  

The Board that finds there is no credible medical evidence from any source that the Veteran incurred an additional disability from the attempted procedure.  Despite his claim that he reported to the emergency room the following day, VA treatment records clearly showed that the Veteran canceled any further surgery and did not return for a follow-up for over five months and, in turn, there is no objective evidence at all about the condition of the Veteran's right eye immediately after the attempted procedure on January 6, 2004, through to May 2004.  As evidenced by the objective VA treatment records in 2003, prior to the surgery, the condition of the Veteran's eyes changed in a matter of months, as the VA eye clinicians noted his diabetes mellitus remained uncontrolled.  After the February 2, 2004, telephone call from the Veteran to the eye clinic during which he refused to undergo more laser surgery and reported that he was in pain due to the laser surgery, there remains the VA treatment report dated the next day, February 3, 2004, endocrinology, wherein the Veteran reported for instructions for taking insulin.  The report noted his pain level was zero (0) and that he was alert, oriented, ambulatory and NAD (no acute/apparent distress).  Again his diabetes was referred to as uncontrolled and the Veteran admitted to some medicine non-compliance.  There was no complaint of having been blinded and put in pain the month before.  As there is no credible medical evidence as to when the Veteran's right eye ceased to have light perception prior to his appearance in the VA eye clinic in May 2004 wearing an eye patch, the Board finds there was no additional disability incurred following the attempted laser surgery on January 4, 2004.   

The Board acknowledges the Veteran's and his wife's statements indicating that he has had additional problems with his right eye since the laser surgery was attempted in January 2004.  The Board recognizes that recent case law has found that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, while the Veteran and his wife are  competent to report his symptoms as he has experienced them since the surgery, they have not demonstrated that they have the medical expertise to diagnose an additional disability of the right eye and relate it to the January 2004 surgery.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Again, while the Veteran stated the January 2004 attempted laser surgery blinded his right eye, his actions of returning to the VA medical center for other treatment in other clinics (endocrinology and podiatry) without complaining of sudden, recent blindness (while refusing to return to the eye clinic for follow-up) contradicts those statements.  Accordingly, the Veteran's contentions have been outweighed by the medical evidence of record.  

The Board further finds the Veteran's statements, attributed to the January 2004 clinician, that the laser equipment itself was damaged by water to lack credibility and to have no probative value.  If the equipment had been damaged, as the Veteran alleged, then the January 2004 operative report would not have been as detailed; and given the details in the report, it would be reasonable to assume that any damage to the equipment would have been noted.  Instead, the report lists three different lens and the clinician's inability to see sufficiently with each one and the clinician's note that he stopped because of the "inefficiency and difficulty."  The Board finds the Veteran's singular claims, which are without objective support in the record, that the laser equipment itself was damaged by water, to lack credibility.  Further, the fact that these allegations were repeated by his wife in her May 2004 statement do not add to the allegations' credibility as she was not present during  the actual surgery and it is clear that she is simply reiterating the Veteran's contentions.  Further, the Veteran described in his May 2004 and April 2006 statements that the VA clinician knocked the laser against the wall and his hand; however, by his May 2011 testimony before the undersigned, the Veteran described the clinician as knocking the laser against his hand, the wall, and the floor, in a supposed attempt to make it work.  The Board finds the description of a medical clinician knocking a medical instrument such as a laser against a wall and the floor so difficult to believe that it renders the statement incredible and lacking all probative value.  Thus, the Board must determine that the Veteran's and his wife's contentions lack credibility.  

With respect to the May 2007 private opinion by Dr. B., this statement simply repeats that the Veteran's right eye has glaucoma, a diagnosis already well established in the record.  Further, the opinion was simply repeating what the Veteran had reported concerning losing his visual acuity due to VA surgery, but was not adopting the report as his own conclusion.  Significantly, as discussed above, the Veteran own statements have been deemed to not be credible.  In sum, the May 2007 statement by Dr. B., neither supports nor weighs against the Veteran's claim as it does not add relevant information to the record as it is simply reiterating the Veteran's contentions. 

Moreover, the Board must assign little probative value to the June 2007 opinion by Dr. M.  Dr. M never stated that he reviewed any objective records or had any other source of information for a procedure attempted over three and one-half years prior, other than the Veteran himself.  Importantly, there is no indication that Dr. M reviewed the actual surgical report.  In turn, it appears that the examiner solely relied on the Veteran's own statements.  As the Board has already found the Veteran's statements referring to the laser as water damaged as not credible, Dr. M's statement, which is based on the Veteran's not credible assertions, has no probative value and is outweighed by the other medical evidence of record, specifically the 2006 and 2010 VA opinions.  
 
In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation for right eye blindness due to VA surgical treatment on January 6, 2004.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation for right eye blindness due to January 6, 2004 VA surgery under the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


